DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a response dated July 25, 2022 in which claims 1, 22, 42, and 62 have been amended.  Claims 7, 27, 36, 47, and 56 are canceled.  Therefore, claims 1-6, 8-26, 28-35, 37-46, 48-55 and 57-62 are currently pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1 .114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on July 25, 2022 has been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated.  See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc).  
While the Applicant specifies in Claim 18 the limitation of “wherein the interaction between the first set of data and the at least second set of data improves the insurability risk assessment for the individual”, there is no written content as to how or what specific steps are performed (i.e. formulas, algorithms, sequence of mathematical steps, process of determination, for example) in order to improves the insurability risk assessment for the individual, objectively demonstrating that the applicant actually invented—was in possession of—the claimed subject matter.  The written description requirement can be satisfied if the particular steps, i.e., algorithm, necessary to perform the claimed function were “described in the specification.” In re Hayes Microcomputer Prods, Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, (Fed. Cir. 1992).  
Claims 38 and 58 are substantially similar to claim 18, thus, they are rejected on similar grounds.

The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 18, 38, and 58 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites “wherein the decision engine is further configured to: determine a variable insurability risk metric based on real-time changes to health-related information non-health-related information obtained from the one or more data sources.  It is unclear whether Applicant is referring to “health-related information” or  “non-health-related information.”  
Claim 18 recites “wherein the interaction between the first set of data and the at least second set of data improves the insurability risk assessment for the individual.”  “[I]mproves is an ambiguous term of degree and it is unclear what is required to achieve the improvement.
Claims 38 and 58 are substantially similar to claim 18, thus, they are rejected on similar grounds.


Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-26, 28-35, 37-46, 48-55 and 57-62 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. This rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).   The claims are directed to a method which is one of the statutory categories of invention (Step 1:  YES). The recitation of the claimed invention is analyzed as follows, in which the abstract elements are boldfaced.
Claim 1 recites the limitations of:
a personalized health monitoring device communicatively-coupled to a client device, wherein the personalized health monitoring device is configured to measure health related information of an individual associated with the client device; and store the measured health related information in a database; 
a data aggregation and analysis component implemented at least partially using electronic circuits, including: a non-transitory computer readable storage; a front end coupled to a communication link, the front end comprising an interface configured to receive data or information from the client device, the database; an insurance provider device, and one or more data sources; 
an identification engine coupled to the front end, wherein the identification engine is configured to: receive user information provided by the client device; and authenticate an identity of an individual associated with the client device based on the user information; 
a customization engine coupled to the front end, wherein the customization engine is configured to receive information provided by the insurance provider device indicative of a request for an insurability risk assessment for the individual that is associated with a particular type of insurance policy; 
a filter engine coupled to the one or more data sources and the non-transitory computer readable storage, wherein the filter engine is configured to: obtain information comprising medical, health or drug-related data from the one or more data sources and the measured health related information from the database; 
filter the obtained information to reduce the medical, health, or drug- related data; generate a changeable, customized data set based on at least the identity of the individual, the obtained information from the one or more data sources, and the measured health related information and the type of insurance policy; and 
change the customized data set in response to real- time changes in the obtained information from the one or more data sources; 
a decision engine coupled to the filter engine, wherein the decision engine is configured to determine an insurability risk metric that represents the individual's estimated health assessment relevant to the particular type of insurance policy and in response to the generated customized data set being changed; wherein the one or more data sources include at least one real-time data source that is updated on a continual basis; and wherein the one or more data sources include an insurance claim data source, a pharmaceutical data source, a behavior data source, a clinical data course, a telematics data source, a law enforcement or government data source, a weather or disaster data source, or a third party source.
The ordered combination of the recited limitations is a method that, under its broadest reasonable interpretation, covers analyzing health and medical data or filtering and analyzing health and medical data and determining a health insurance risk assessment.  The limitations fall within the category of a method of organizing human activity because the limitations are directed to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); and managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions).  Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
Moreover, other than reciting a “circuit”, “storage”, “interface”, and “device”, nothing in the claim elements preclude the steps from practically being a method for organizing human activity.  For example, but for the “circuit”, “storage”, “interface”, and “device” language; “transmitting”, “depositing”, and “authorizing” in the context of this claim encompass collecting, analyzing, and displaying data for the completion of a fundamental economic principles, commercial or legal interactions, and managing personal behavior or relationships or interactions between people.  
Claim 1:  but for the generically recited computer language, a personalized health monitoring device communicatively-coupled to a client device, wherein the personalized health monitoring device is configured to measure health related information of an individual associated with the client device; and store the measured health related information in a database, in the context of the claimed invention encompasses one or more person manually measuring health related information of an individual and storing the information.
but for the generically recited computer language, a data aggregation and analysis component implemented at least partially using electronic circuits, including: a non-transitory computer readable storage; a front end coupled to a communication link, the front end comprising an interface configured to receive data or information from the client device, the database; an insurance provider device, and one or more data sources, in the context of the claimed invention encompasses one or more person manually receiving data or information from a client, insurance provider, or other source.
but for the generically recited computer language, an identification engine coupled to the front end, wherein the identification engine is configured to: receive user information provided by the client device; and authenticate an identity of an individual associated with the client device based on the user information, in the context of the claimed invention encompasses one or more person manually receiving user information provided by a client and authenticating an identity of an individual associated with the client based on the user information.
but for the generically recited computer language, a customization engine coupled to the front end, wherein the customization engine is configured to receive information provided by the insurance provider device indicative of a request for an insurability risk assessment for the individual that is associated with a particular type of insurance policy, in the context of the claimed invention encompasses one or more person manually receiving information provided by an insurance provider indicative of a request for an insurability risk assessment for the individual that is associated with a particular type of insurance policy.
but for the generically recited computer language, a filter engine coupled to the one or more data sources and the non-transitory computer readable storage, wherein the filter engine is configured to: obtain information comprising medical, health or drug-related data from the one or more data sources and the measured health related information from the database, in the context of the claimed invention encompasses one or more person manually obtaining information comprising medical, health or drug-related data from the one or more sources and the measured health related information.
but for the generically recited computer language, filter the obtained information to reduce the medical, health, or drug- related data; generate a changeable, customized data set based on at least the identity of the individual, the obtained information from the one or more data sources, and the measured health related information and the type of insurance policy, in the context of the claimed invention encompasses one or more person manually filtering information to reduce the medical, health, or drug- related data; generate a changeable, customized data set based on at least the identity of the individual, the obtained information from the one or more sources, and the measured health related information and the type of insurance policy.
but for the generically recited computer language, change the customized data set in response to real- time changes in the obtained information from the one or more data sources, in the context of the claimed invention encompasses one or more person manually changing the customized data in response changes in the obtained information from the one or more sources. 
but for the generically recited computer language, a decision engine coupled to the filter engine, wherein the decision engine is configured to determine an insurability risk metric that represents the individual's estimated health assessment relevant to the particular type of insurance policy and in response to the generated customized data set being changed; wherein the one or more data sources include at least one real-time data source that is updated on a continual basis; and wherein the one or more data sources include an insurance claim data source, a pharmaceutical data source, a behavior data source, a clinical data course, a telematics data source, a law enforcement or government data source, a weather or disaster data source, or a third party source, in the context of the claimed invention encompasses one or more person manually determining an insurability risk metric that represents the individual's estimated health assessment relevant to the particular type of insurance policy and in response to the generated customized data being changed; wherein the one or more data sources include at least one data source that is updated on a continual basis; and wherein the one or more data sources include an insurance claim data source, a pharmaceutical data source, a behavior data source, a clinical data course, a telematics data source, a law enforcement or government data source, a weather or disaster data source, or a third party source.
Claim 2:  but for the generically recited computer language, wherein the decision engine is further configured to: determine a variable insurability risk metric based on real-time changes to health-related information non-health-related information obtained from the one or more data sources, in the context of the claimed invention encompasses one or more person manually determining a variable insurability risk metric based on changes to information obtained from one or more sources.
Claim 4:  but for the generically recited computer language, wherein the filter engine is further configured to: filter redundant data and data that is not relevant to the individual or to the type of insurance policy from the information obtained from the one or more data sources, in the context of the claimed invention encompasses one or more people manually filtering redundant data that is not relevant to the individual or to the type of insurance policy from the information obtained from the one or more sources.
Claim 5:  but for the generically recited computer language, wherein the filter engine is further configured to: produce the customized data set that includes entries that are sorted in a predetermined order, in the context of the claimed invention encompasses one or more people manually producing the customized data that includes entries that are sorted in a predetermined order.
Claim 14:  but for the generically recited computer language, wherein the one or more data sources collect at least a part of the medical, health or drug-related data from an online social network, in the context of the claimed invention encompasses one or more people manually collecting at least a part of the medical, health or drug-related data from an online social network.
Claim 15:  but for the generically recited computer language, wherein the request requires collection and aggregation of specific types of data, and wherein the customization sets up an application specific data source to obtain the specific types of data requested in the request , and to allow generation of the insurability metric based on the specific types of data, in the context of the claimed invention encompasses one or more people manually collecting and aggregating specific types of data, and setting up a specific source to obtain the specific types of data requested in the request, and to allow generation of the insurability metric based on the specific types of data.
Claim 16:  but for the generically recited computer language, wherein the measured health related information is obtained directly from the individual, in the context of the claimed invention encompasses one or more people manually obtaining measured health related information directly from the individual.
Claim 17:  but for the generically recited computer language, wherein the filter engine produces the customized set of data based on an interaction between a first set of data obtained from a first one of the one or more data sources and at least a second set of data obtained from a second one of the one or more data sources, in the context of the claimed invention encompasses one or more people manually producing a customized set of data based on an interaction between a first set of data obtained from a first one of the one or more data sources and at least a second set of data obtained from a second one of the one or more data sources.
Claim 18:  but for the generically recited computer language, wherein the interaction between the first set of data and the at least second set of data improves the insurability risk assessment for the individual, in the context of the claimed invention encompasses one or more people manually improving the insurability risk assessment for the individual.
Claim 19:  but for the generically recited computer language, wherein the decision engine determines the insurability risk metric that corresponds to a predetermined period of time, and wherein the smallest duration of the predetermined period of time is one hour, in the context of the claimed invention encompasses one or more people manually determining the insurability risk metric that corresponds to a predetermined period of time, and wherein the smallest duration of the predetermined period of time is one hour.
Claim 20:  but for the generically recited computer language, wherein the decision engine determines the insurability risk metric that includes a weighted average of insurance risk assessment values, information identifying a particular statistics-based model that was used to produce the insurance risk assessment values, and one or more assumptions that were made in producing the insurance risk assessment values based on the particular statistics-based model, in the context of the claimed invention encompasses one or more people manually determining the insurability risk metric that includes a weighted average of insurance risk assessment values, information identifying a particular statistics-based model that was used to produce the insurance risk assessment values, and one or more assumptions that were made in producing the insurance risk assessment values based on the particular statistics-based model.
Claim 21:  but for the generically recited computer language, wherein the decision engine determines the insurability risk metric based on information obtained from a law enforcement or government data source that allows a determination of a true identity of the individual based on aliases or former names of the individual, and wherein the filtering comprises producing the customized data set that is based on the identity of the individual, in the context of the claimed invention encompasses one or more people manually determining the insurability risk metric based on information obtained from a law enforcement or government data source that allows a determination of a true identity of the individual based on aliases or former names of the individual, and wherein the filtering comprises producing the customized data set that is based on the identity of the individual.

Claims 22, 42, and 62 are substantially similar to claim 1, thus, they are rejected on similar grounds.
Claims 23-26, 28-35, and 37-41 are substantially similar to claims 2-6 and 8-21, thus, they are rejected on similar grounds.
Claims 43-46, 48-55, and 57-61 are substantially similar to claims 2-6 and 8-21, thus, they are rejected on similar grounds.

This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “mobile end device”, to perform the “transmitting”, “depositing”, and “authorizing”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “mobile end device”, to perform the “transmitting”, “depositing”, and “authorizing” amounts to no more than mere instructions to apply the exception using generic computer component. Mere instruction to apply an exception using a generic computer cannot provide an inventive concept. Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it”, and (2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”. (Step 2A prong two: No)
Additional elements that require no more than a generic computer to perform generic computer functions includes transmitting information (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec) and depositing information (Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l). These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19, 2018.  Dependent claims 3, 6, 8-13, 23, 26, 28-33, 43, 46, and 48-53 merely limit the abstract idea but do not recite any additional element beyond the cited abstract idea, thus, do not amount to significantly more. The recited ordered combination of additional elements includes a generically recited computing element non-meaningfully applying the Judicial Exception.  No additional element currently recited renders the claims to be significantly more than the cited Judicial Exception. (Step 2B: No)

Therefore, claims 1-6, 8-26, 28-35, 37-46, 48-55 and 57-62 are not patent eligible.


Response to Arguments
Applicant’s arguments filed on July 5, 2022 have been fully considered but are not persuasive for the following reasons:
With respect to Applicant’s arguments as to the § 101 rejections for now pending claims 1-6, 8-26, 28-35, 37-46, 48-55 and 57-62, Examiner notes the following:
Applicant argues that the amended features would integrate the abstract idea into practical application.  In particular, the applicant argues that the claims “the innovation recited in Claim 1 is based on much more than the mere use of a computer — it is the specific claimed features of the order combination. In particular, the limitations to “change the customized data set in response to real- time changes in the obtained information from the one or more data sources...a decision engine coupled to the filter engine, wherein the decision engine is configured to determine an insurability risk metric that represents the individual's estimated health assessment relevant to the particular type of insurance policy and based on the generated customized data set being changed” integrates the previously identified abstract ideas into a practical application.”
	Examiner disagrees, however, and notes that the additional elements of the computer system - a “circuit”, “storage”, “interface”, and “device” - to perform the “transmitting”, “depositing”, and “authorizing”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims at issue are directed to analyzing health and medical data or filtering and analyzing health and medical data and determining a health insurance risk assessment and are directed to the abstract idea of fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); and managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions).  The claims invoke the “circuit”, “storage”, “interface”, and “device” merely as tools to execute the abstract idea.  Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mental process) does not integrate a judicial exception into a practical application or provide significantly more.  (MPEP 2106.05 (f))
With respect to Applicant’s arguments as to the § 103 rejections for now pending claims 1-6, 8-26, 28-35, 37-46, 48-55 and 57-62, Examiner notes that the rejection is withdrawn in light of the amended claims.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERRITT J HASBROUCK whose telephone number is (571)272-3109.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID R MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MERRITT J HASBROUCK/Examiner, Art Unit 3693                                                                                                                                                                                                        

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693